DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 5/25/2022.
Claim 13 has been amended.
Claims 1-4 and 7-14 are pending.
Response to Arguments
Claim Objections
Due to the amendments filed 5/25/2022, the objections of claims 13 and 14 have been withdrawn.
Rejections under 35 U.S.C. 103
On page 6 of Remarks filed 5/25/2022, the Applicant contends that Kemmer does not teach utilization of the power level to determine the inclusion of foreign objects in a swath. 
The Examiner agrees that Kemmer does not explicitly teach this feature. However, Kemmer discloses that the radar beams may penetrate material differently before being reflected or may not be reflected at all, where the data gathered from the radar sensor enables processing circuit 34 to distinguish hidden objects and/or surfaces of different penetrativeness (see ¶0015). Kemmer’s ability to distinguish between hidden objects and surfaces inherently teaches the use of a “power-threshold-level,” given that hidden objects provide reflections different than that of the ground surface, so as to be properly identified by the radar sensor of Kemmer. 
Struckman is applied in combination with Kemmer to teach the technique of distinguishing hidden objects from the ground surface “if the power of a reflected radar signal, as represented by the radar-data, is greater than a power-threshold-level,” as claimed. Specifically, Struckman discloses a microwave network analyzer 22 (similar to “the radar sensor” taught by Kemmer) for generating ground penetrating radar signals and processing reflected radar signals received by antenna 19 (see col. 5, lines 2-8; Figures 3-4), where ANN 25b compares the reflected signals from the microwave network analyzer 22 (i.e. “the power of a reflected radar signal”) with signal strengths from known types of objects in order to identify a buried object (see col. 7, lines 1-9). If the reflected signals from microwave network analyzer 22 are greater than “a power-threshold-level” (i.e. signal strength associated with the lowest RCS target weight), an object is detected (see col. 14, lines 40-67, regarding the detection of dielectric, metallic, or other objects that are associated with particular RCS target weights, where the RCS target weights are associated with a level of signal strength for the particular type of object, as described in col. 7, lines 1-10).
On page 6 of Remarks, the Applicant contends that Kemmer teaches away from utilizing radar by itself and asserts that LIDAR, in combination, provides a more accurate signal. The Applicant further contends that the claims are directed to a radar apparatus and radar method, which by itself excludes LIDAR.
Given that the claim language does not recite that radar by itself is utilized, the argument of “teaching away” is moot. Specifically, there is no claim language that excludes the use of a LIDAR or any other sensors. The lack of limitations in a claim does not limit the claim. For example, claim 1 does not recite a vehicle; however, it would be improper to interpret the claim as requiring the absence of a vehicle.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer et al. (US 2018/0188366 A1), hereinafter Kemmer, in view of Struckman (US 6,377,872 B1), hereinafter Struckman.
Claim 1
Kemmer discloses the claimed system (see at least control system 36 in Figure 2A) comprising: 
a radar-sensor (i.e. radar sensor 30) configured to acquire radar-data representative of a swath (i.e. windrow 12) in an agricultural field (see at least ¶0014, regarding radar sensor 30 receives reflection signals from the windrow 12 and surrounding surfaces); and 
a controller (i.e. controller 38) configured to receive the radar-data and determine swath-property-data based on the radar-data, wherein the swath-property-data comprises swath-area-data that is representative of a cross-sectional area of the swath (see at least ¶0016, regarding that the radar signals are used to determine the mass profile that resembles the irregular shaped area or volume under the dashed line and labeled CM in Figure 1A; ¶0033, with respect to step 78 of Figure 3).
Kemmer further discloses that the swath-property-data comprises foreign-object-indicator-data (see at least ¶0015, regarding that data from radar sensor 30 is used to localize hidden objects) and the controller is configured to set the foreign-object-indicator-data as representative of a foreign object being detected (see at least ¶0015, regarding processing circuit 34 distinguishes objects of different penetrativeness and therefore the dimensional and locational approximation of hidden objects from the data gathered from the radar sensor 30). 
Kemmer does not explicitly disclose that the controller sets the foreign-object-indicator-data as representative of a foreign object being detected if the power of a reflected radar signal, as represented by the radar-data, is greater than a power-threshold-level. However, Kemmer further discloses that the radar beams may penetrate material differently before being reflected or may not be reflected at all, where the data gathered from the radar sensor enables processing circuit 34 to distinguish hidden objects and/or surfaces of different penetrativeness (see ¶0015). Kemmer’s ability to distinguish between hidden objects and surfaces inherently teaches the use of a “power-threshold-level,” given that hidden objects provide reflections different than that of the ground surface, so as to be properly identified by the radar sensor of Kemmer. 
Struckman is applied in combination with Kemmer to teach the technique of distinguishing hidden objects from the ground surface (similar to setting the foreign-object-indicator-data as representative of a foreign object being detected taught by Kemmer) if the power of a reflected radar signal, as represented by the radar-data, is greater than a power-threshold-level. Specifically, Struckman discloses a microwave network analyzer 22 (similar to the radar sensor taught by Kemmer) for generating ground penetrating radar signals and processing reflected radar signals received by antenna 19 (see col. 5, lines 2-8; Figures 3-4), where ANN 25b compares the reflected signals from the microwave network analyzer 22 (i.e. the power of a reflected radar signal) with signal strengths from known types of objects in order to identify a buried object (see col. 7, lines 1-9). If the reflected signals from microwave network analyzer 22 are greater than a power-threshold-level (i.e. signal strength associated with the lowest RCS target weight), an object is detected (see col. 14, lines 40-67, regarding the detection of dielectric, metallic, or other objects that are associated with particular RCS target weights, where the RCS target weights are associated with a level of signal strength for the particular type of object, as described in col. 7, lines 1-10).
In Kemmer, the radar system is associated with an agricultural vehicle for the detection of hidden objects in a windrow. In Struckman, the radar system is associated with a robotic vehicle for detection of buried objects. However, it is the technique of identifying a foreign object when the power of a reflected radar signal is greater than a power threshold level that is modified by Struckman; therefore, the specific application of the system does not influence this combination.
Since the systems of Struckman and Kemmer are directed to the same purpose, i.e. detecting a buried object using radar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kemmer, such that the controller is configured to set the foreign-object-indicator-data as representative of a foreign object being detected if the power of a reflected radar signal, as represented by the radar-data, is greater than a power-threshold-level, in light of Struckman, with the predictable result of distinguishing the dimensional and locational approximation of hidden objects using implicit material property information (¶0015 of Kemmer). 
Claim 2
Kemmer further discloses that the radar-sensor comprises a directional radar-sensor (see at least ¶0015, regarding the direction of the radar sensor 30).
Claim 3
Kemmer further discloses that the controller is configured to: 
process the radar-data in order to determine: 
(i) swath-profile-data, which is representative of the location of the outer-surface of the swath (see at least ¶0016, regarding radar signals are used to determine the mass profile, depicted as the dashed line in Figure 1A); and 
(ii) ground-profile-data, which is representative of the location of the surface of the ground (see at least ¶0016, regarding that the mass profile of the windrow 12 includes a representation of the soil surface below the windrow 12); and 
process the swath-profile-data and the ground-profile-data in order to determine the swath-area-data (see at least ¶0016, regarding that the determined mass profile resembles the irregular shaped area under the dashed line and labeled CM in Figure 1A).
Claim 4
Kemmer further discloses that the swath-property-data comprises swath- volume-data that is representative of a volume of the swath (see at least ¶0016, regarding the mass profile is the volume under the dashed line and labeled CM in Figure 1A).  
Claim 9
Kemmer further discloses that the radar-sensor is configured for use with an agricultural vehicle (i.e. combine harvester 10), and is configured to acquire radar-data that is representative of the swath in the agricultural field in the vicinity of the agricultural vehicle (see at least ¶0010; Figures 1A-B).  
Claim 10
Kemmer further discloses that the controller is configured to determine vehicle-control-instructions for the agricultural vehicle, based on the swath-property-data (see at least ¶0014-0015, regarding the steering and speed commands generated for the combine harvester based on the data generated from the radar sensor).  
Claim 11
Kemmer further discloses that the vehicle-control-instructions comprises at least one of: vehicle-steering-instructions for automatically controlling the direction of travel of the agricultural vehicle (see at least ¶0014, regarding the command to the steering system; ¶0012, regarding the combine harvester is a self-propelled machine); and vehicle-speed-instructions for automatically controlling the speed of the agricultural vehicle (see at least ¶0015, regarding the speed calculation for the combine harvester; ¶0012, regarding the combine harvester is a self-propelled machine).
Claim 13
Kemmer further discloses that the system further comprises the agricultural vehicle (i.e. combine harvester 10) that is configured to be operated in accordance with the vehicle-control-instructions (see at least ¶0014-0015).  
Claim 14
Kemmer further discloses that the agricultural vehicle comprises a tractor, a baler, a forage harvester or a windrower (see at least ¶0012, regarding the combine harvester 10 may be a tractor, baler, or machines from other industries, e.g., forester).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer in view of Struckman, and in further view of Scholer et al. (US 2016/0000008 A1), hereinafter Scholer.
Claim 7
Kemmer does not further discloses that the swath-property-data comprises at least one of swath-moisture-data and swath-density-data that representative of at least one of the moisture and density of the swath. However, it is well-known in the art to use a radar system to define the moisture of a swath.
Specifically, Scholer discloses a combine 500 that uses a pick-up header for crops that are placed into windrows (see ¶0066), similar to the combine harvester taught by Kemmer. Scholer further discloses that the combine 500 includes a radar system 506 used to detect moisture and density of the crop (see at least ¶0179), where the radar system 506 scans the surface in the direction of travel (see Figures 6A-B), similar to Kemmer.
 Since the systems of Scholer and Kemmer are directed to the same purpose, i.e. scanning the crops that are placed into windrows using a radar system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kemmer, such that the swath-property-data comprises at least one of swath-moisture-data and swath-density-data that representative of at least one of the moisture and density of the swath, in the same manner that Scholer uses a radar system to detect moisture and density of the crop, with the predictable result of further incorporating moisture and density data that may be useful in combine control. 
Claim 8
Scholer further discloses that the reflected energy from the radar system is used to determine moisture and crop density (see at least ¶0179-0181), and thus, in combination with Kemmer, teaches that the controller is configured to set at least one of the swath-moisture-data and swath-density-data based on at least one of the phase and amplitude of the radar-data.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kemmer and Struckman, and in further view of an alternative embodiment of Kemmer, discussed in ¶0024.
Claim 12
While Kemmer discloses the combine harvester as a self-propelled vehicle in ¶0012, where the speed and direction are controlled (see ¶0014-0015), it would be reasonable to modify Kemmer in light of ¶0024, such that the vehicle-control-instructions are configured to cause an output-device to provide instructions for an operator of the agricultural vehicle to set a direction of travel of the agricultural vehicle. Specifically, Kemmer teaches that the machine controls include a steering circuit for enabling the guided (automatic) or manual steering of the combine harvester (see ¶0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kemmer, such that the vehicle-control-instructions are configured to cause an output-device to provide instructions for an operator of the agricultural vehicle to set a direction of travel of the agricultural vehicle, in the same manner that Kemmer teaches the application of manual steering of the combine harvester instead of automatic steering, with the predictable result of achieving the same results in a system that is not configured for autonomous control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661